DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2021 has been entered.

Examiner’s Note
	The Examiner acknowledges the amendment of claim 15. Claims 1 – 14, 24, 29, & 34 are cancelled. Claims 32 – 33 were previously withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation “The polymeric film of claim 1.” Claim 1 was previously cancelled. There is insufficient antecedent basis for this limitation in the claim. Claim 31 is dependent on claim 30 and therefore also rejected.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15 – 18, 20 – 23, 25, 27 – 28, 30 – 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Janssens et al. (U.S. Patent No. 6,797,359 B2), in view of Beresniewicz et al. (U.S. Patent No. 5,049,714).
With regard to claim 15, Janssens et al. teach a multilayer structure (laminate) comprising a metallized layer on layer B of polyethylene terephthalate (polyester) film (Col. 4, Lines 49 - 58), which is formed from PET chips (Example 1). The metallized layer has a thickness of 10 – 200 nm (“sub-micrometric”) (Col. 10, Lines 47 – 57). The laminate is suitable for flexible packaging (Col. 11, Lines 23 – 24).
Janssens et al. teach the first layer was formed with chips (ground material/granules), but do not teach the presence of metal and/or metal oxide in the 
Beresniewicz et al. teach microwave-able food packaging films comprising a layer of thermoplastic material, such as polyolefin or polyester, and susceptor flakes, such as aluminum, nickel, iron, and alloys of these metals, incorporated into the thermoplastic material to obtain uniform heating (Col. 4, Lines 48 – 62).  The susceptor flakes are present in the thermoplastic layer in the amount of 5 – 80 wt.% (Col. 4, Lines 16 – 31), which overlaps with Applicant’s claimed range of 0.001 – 10 wt.%.
Therefore, based on the teachings of Beresniewicz et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the metal and/or metal oxide flakes in the polymer material taught Janssens et al., with a force factor of 10 – 490 and in the amount of 5 – 85 wt.% of the polymer layer in order to achieve uniform heating of food when the food packaging material is microwaved during use.
Claim 15 defines the product by how the product was made (i.e. ground material being a blend in the form of granules).  Thus, claim 15 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having metal or metal alloy particles in a continuous polyolefin and/or polyester matrix.  The reference suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)

With regard to claim 16, claim 16 defines the product by how the product was made (i.e. ground material being a blend in the form of granules).  Thus, claim 16 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having metal or metal alloy particles in a continuous polyolefin and/or polyester matrix.  The reference suggests such a product.
With regard to claims 17 – 18, Janssens et al. teach layer B comprises a polyethylene terephthalate (polyester) film (Col. 4, Lines 49 - 58).
With regard to claims 20 – 21, Claims 20 – 21 define the product by how the product was made (i.e. ground material being a blend in the form of granules).  Thus, claims 20 – 21 are product-by-process claims.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the 
With regard to claims 22 – 23, the total thickness of the film is preferably 3 – 100 µm, more preferably 5 – 60 µm (Col. 9, Lines 19 – 24).
With regard to claim 25, Beresniewicz et al. teach the susceptor flakes, such as aluminum, nickel, iron, and alloys of these metals, are incorporated into the thermoplastic material to obtain uniform heating (Col. 4, Lines 48 – 62).
With regard to claims 27 – 28, Beresniewicz et al. teach the flakes preferably have a diameter of 1 – 49 micrometers and a thickness of 0.1 – 0.5 micrometers (Col. 4, Lines 48 – 62), which is a force factor (F) of 10 – 490, which is within Applicant’s claimed range of 10 – 500.
With regard to claim 30, as discussed above, Janssens et al. teach the layer B of polyethylene terephthalate (polyester) film (Col. 4, Lines 49 - 58), which is formed from PET chips (Example 1). Beresniewicz et al. teach incorporating metal flakes into a polymer layer. 
With regard to claim 31, Beresniewicz et al. teach the susceptor flakes, such as aluminum, nickel, iron, and alloys of these metals, incorporated into the thermoplastic material to obtain uniform heating (Col. 4, Lines 48 – 62)

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Janssens et al. and Beresniewicz et al., as applied to claim 15 above, and further in view of Bafford et al. (U.S. Patent No. 5,948,546).

Bafford et al. teach a metallized polymer substrate for use in the food and film packaging industries (Col. 1, Lines 12 – 29, Col. 2, Lines 38 – 45 & 56 – 65). The substrate is composed of PET or a polyolefin material, such as polypropylene and polyethylene (Col. 3, Lines 13 – 28).
Therefore, based on the teachings of Bafford, it would have been obvious to one of ordinary skill in the art prior art prior to the effective filing date to substitute an art recognized equivalent such as polyethylene terephthalate used as a substrate in food packaging for polyolefin. Simple substitution of one known element for another to obtain a predictable result have been found to be prima facie obvious (MPEP 2143.B.). It would have been obvious to one of ordinary skill in the art that the substitution of a polyester, such as polyethylene terephthalate, or polyimide for polyolefin would yield the predictable result of providing a flexible metallized polymer laminate for food packaging.

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Janssens et al. and Beresniewicz et al., as applied to claim 15 above, and further in view of Peiffer et al. (U.S. Patent No. 6,194,054 A1).
Janssens  et al. do not teach the presence of metal oxide in the polyester layer.
Peiffer et al. teach metallized or ceramically (Al2O3) coextruded polyester film used for food packaging (Col. 1, Lines, wherein the base layer and out layers contain antiblocking agents (pigments), such as alumina or titanium dioxide (Col. 9, Lines 44 – 41) in concentrations 0 – 5% by weight (Col. 9, Line 59 – 60). Antiblocking particles 
Therefore, based on the teachings of Peiffer et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate up to 5 wt.% of a metal oxide, such as alumina or titanium dioxide, as an antiblocking agent to prevent tearing of the film during the process of applying a metal coating to the polyester film taught by Janssens.

Claims 15 – 18, 20 – 21, 25, 27 – 28, 30 – 31, 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al. (U.S. Patent No. 7,601,408 B2), in view of Česnek et al., (“Properties of Thin Metallic Films for Microwave Susceptors,” Czech. J. Food Sci., Vol. 21, No. 1:34 – 40 (2003)), and Beresniewicz et al. (U.S. Patent No. 5,049,714).
With regard to claim 15, Young et al. teach a flexible microwaveable food packaging film comprising protective coating layer of polyester (40), such as polyethylene terephthalate (PET) (Col. 2, Lines 46 – 65 & Col. 11, Lines 40 – 55), and a metallized susceptor layer (30) (Col. 5, Lines 50 – 56). 
The susceptor material may be applied in any suitable thickness or pattern to provide the desired heating characteristics (Col. 9, Lines 49 - 67) Because of very thin nature of metallized layer, the thickness of the metallized layer is preferably measured in terms of its optical density, too thin for standard length measurement techniques (Col. 10, Lines 1 – 35). 

Česnek et al. teach thin films for microwave susceptor comprising a thin aluminum film deposited on a standard polyethylene terephthalate film used in microwave-food packaging systems having a thickness of 50 µm (pg. 36, first column), wherein the aluminum film has a thickness up to about 10 nm thick (pgs. 37 – 38). The optimum thickness of metallized layer is determined by measuring the optical density (pgs. 36 – 38). For microwave-able food packaging systems, optimum thickness of metallization from the point of view of maximum microwave energy absorption in the film (pg. 34). 
Therefore, based on the teachings of Česnek et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the thickness of the polyethylene film to the thickness standard in the art of microwave food packaging system (about 50 µm) and form the thickness of the metal film having a thickness of 10 µm or less because this thickness has been shown to be optimum for microwave energy absorption during use as a microwave-able food package.
Young et al. do not teach the first layer was formed of ground material or the presence of metal and/or metal oxide in the layer formed from ground material (claims 15, 25, 30 – 31), or the form factor (F) or the amount of metal in the polymer material of the first layer (claims 27 – 28).
Beresniewicz et al. teach microwave-able food packaging films comprising a layer of thermoplastic material, such as polyolefin or polyester, and susceptor flakes, 
Therefore, based on the teachings of Beresniewicz et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the metal and/or metal oxide flakes in the polymer material taught Young et al. with a force factor of 10 – 490 and in the amount of 5 – 85 wt.% of the polymer layer in order to achieve uniform heating of food when the food packaging material is microwaved during use.
Claim 15 is defines the product by how the product was made (i.e. first layer obtained from ground material, the ground material being a blend in the form of granules).  Thus, claim 15 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having metal or metal alloy particles in a continuous polyolefin and/or polyester matrix.  The reference suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)

With regard to claim 16, claim 16 defines the product by how the product was made (i.e. first layer obtained from ground material, the ground material being a blend in the form of granules).  Thus, claim 16 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having metal or metal alloy particles in a continuous polyolefin and/or polyester matrix.  The reference suggests such a product.
With regard to claims 17 – 18, as discussed above, Young et al. teach a protective coating layer of polyester (40), such as polyethylene terephthalate (PET) (Col. 2, Lines 46 – 65 & Col. 11, Lines 40 – 55).
With regard to claims 20 – 21, claims 20 – 21 define the product by how the product was made (i.e. first layer obtained from ground material, the ground material being a blend in the form of granules).  Thus, claims 20 – 21 are product-by-process claims.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having metal or metal 
With regard to claim 25, Beresniewicz et al. teach susceptor flakes, such as aluminum, nickel, iron, and alloys of these metals, incorporated into a thermoplastic material to obtain uniform heating (Col. 4, Lines 48 – 62).
With regard to claims 27 – 28, Beresniewicz et al. teach the flakes preferably have a diameter of 1 – 49 micrometers and a thickness of 0.1 – 0.5 micrometers (Col. 4, Lines 48 – 62), which is a force factor (F) of 10 – 490, which is within Applicant’s claimed range of 10 – 500.
With regard to claims 30 – 31, Young et al. teach a flexible microwaveable food packaging film comprising protective coating layer of polyester (40), such as polyethylene terephthalate (PET) (Col. 2, Lines 46 – 65 & Col. 11, Lines 40 – 55), and a metallized susceptor layer (30) (Col. 5, Lines 50 – 56). Beresniewicz et al. teach susceptor flakes, such as aluminum, nickel, iron, and alloys of these metals, incorporated into a thermoplastic material to obtain uniform heating (Col. 4, Lines 48 – 62).

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al., Česnek et al., and Beresniewicz et al., as applied to claim 15 above, and further in view of Bafford et al. (U.S. Patent No. 5,948,546).
Young et al. teach a metallized polymer substrate composed of PET, not polyolefin.

Therefore, based on the teachings of Bafford et al., it would have been obvious to one of ordinary skill in the art prior art prior to the effective filing date to substitute an art recognized equivalent such as polyethylene terephthalate used as a substrate in food packaging for polyolefin. Simple substitution of one known element for another to obtain a predictable result have been found to be prima facie obvious (MPEP 2143.B.). It would have been obvious to one of ordinary skill in the art that the substitution of a polyester, such as polyethylene terephthalate, or polyimide for polyolefin would yield the predictable result of providing a flexible metallized polymer laminate for food packaging.

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al., Česnek et al., and Beresniewicz et al., as applied to claim 15 above, and further in view of Peiffer et al. (U.S. Patent No. 6,194,054 A1).
Young et al. do not teach the presence of metal oxide in the polyester layer.
Peiffer et al. teach metallized or ceramically (Al2O3) coextruded polyester film used for food packaging (Col. 1, Lines, wherein the base layer and out layers contain antiblocking agents (pigments), such as alumina or titanium dioxide (Col. 9, Lines 44 – 41) in concentrations 0 – 5% by weight (Col. 9, Line 59 – 60). Antiblocking particles prevent tearing of the film during processing (particularly the vacuum metallizing process) (Col. 4, Lines 20 – 28).
.

Response to Arguments
Applicant argues, “For Nierdest, one skilled in the art would understand that metallized coating on a polymer film is structurally different than the polymer film on a metal sheet as is taught by Nierderst by lamination or extrusion techniques” (Remarks, Pg. 5).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. A metallized coating is a metal layer formed by coating. The prior art teaches a metal layer formed by lamination and/or extrusion techniques. Applicant has noted different the prior art teaches a different method of manufacturing.
However, claim 15 is drawn to a product, not a method of making. As discussed above, for purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113. Applicant has failed to demonstrate a structural difference between the claimed metallized layer and the metal layer of the prior art that could not have been achieved through routine experimentation.

Applicant argues, “Applicant also continues to argue that the Examiner errs in saying that it would be obvious to make the metal sheet of Nierderst submicrometric as a matter of routine experimentation when Nierderst suggests a range of 10 – 500 microns. The Examiner is saying that one of skill in the art would find it obvious to change the lower limit in Nierderst by more than an order of magnitude. Such a change does well beyond the bounds of a routine experimentation and is not based on any factual support from Nierderst” (Remarks, Pg. 5).
Applicant argues, “Such a thickness of the metallized coating also supports the argument that such a coating is structurally different than a 10 – 500 micron metal sheet that is laminated to the polymer film. As such, a prima facie case of obviousness is not established by Nierderst over claim 15” (Remarks, Pgs. 5 – 6).
EXAMINER’S RESPONSE: Applicant’s arguments with respect to Nierderst have been fully considered and are persuasive.  The rejection of claims 15 – 23, 25, 27 – 28, 30 – 31 over Nierderst has been withdrawn. 

Applicant argues, “The Examiner alleges that the protective layer 40 could be modified using the metal flake of Beresniewicz for the purpose of uniform heating of this film, as taught by Beresniewicz. As with the rejection based on Janssens, the Examienr injects a functionality in Young, i.e., make the protective layer 40 as susceptor without any reason to do so other than hindsight based on knowing the invention ahead of time. Put another way, the Examiner’s modification creates another susceptor like that taught by Beresniewicz in Young when one is already present” (Remarks, Pgs. 6 – 7).

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781